DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“support means to support said elongated vertical fire chamber”, as recited in claims 1 and 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure described in the specification is: a stand

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 16, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fitzgerald (US 20090107483 A1).
Regarding claim 1, Fitzgerald discloses a fire pit apparatus for burning one or more logs to create a fire, comprising, in combination: 
an elongated vertical fire chamber (22, 24, 26, 28) having an elongated central axis (vertical axis) and cross-sections oriented perpendicularly to said elongated central axis (Fig. 1); 
all of said cross-sections are substantially identical in size and shape (Fig. 1); 
each of the logs having a central elongated axis (the fire pit can hold any shaped or sized log including logs having a central elongated axis); 
said elongated vertical fire chamber being designed, dimensioned and constructed to receive therein a first one of the logs only in a vertical orientation with the central elongated axis of said first one of the logs oriented substantially parallel to said elongated central axis of said elongated vertical fire chamber (the fire pit is capable of receiving such a log); 
capable of receiving logs in said orientation); 
said elongated vertical fire chamber being designed, dimensioned and constructed so that it holds the logs only vertically on top of one another in said elongated vertical fire chamber which prevents the logs from sitting, resting, or burning side-by-side (the fire pit is capable of receiving logs in said orientation); 
said elongated vertical fire chamber being designed, dimensioned and constructed to be in close proximity to the logs therein so that the logs can only be stacked vertically on top of one another end-to-end (the fire pit is capable of receiving logs in said orientation); and 
support means (14, 16) to support said elongated vertical fire chamber (Fig. 1).  

Regarding claim 2, Fitzgerald discloses an ashtray (40). 
Regarding claim 3, Fitzgerald discloses wherein: said support means includes a base assembly (12).  
Regarding claim 4, Fitzgerald discloses wherein: said support means includes a base assembly (12). 
Regarding claim 5, Fitzgerald discloses wherein: said base assembly includes a plurality of support legs (18, 20).  
Regarding claim 6, Fitzgerald discloses wherein: said base assembly includes a plurality of support legs (18, 20).  
Regarding claims 7-12, Fitzgerald discloses wherein: each of the logs has the shape of a substantially rectangular prism (the fire pit is capable of receiving such a log; the log is not part of the invention)
Regarding claim 16, Fitzgerald discloses (see rejection of claim 1 for citations unless otherwise noted) a fire pit apparatus capable of burning one or more logs to create a fire, comprising, in combination: 
an elongated vertical fire chamber having an elongated central axis and cross- sections oriented perpendicularly to said elongated central axis; 
all of said cross sections are substantially identical in size and shape; 
each of the logs having a central elongated axis; 
said elongated vertical fire chamber being capable of receiving therein a first one of the logs only in a vertical orientation with the central elongated axis of said first one of the logs being oriented substantially parallel to said elongated central axis of said elongated vertical fire chamber; 
said elongated vertical fire chamber being capable of receiving therein a second one of the logs only in a vertical orientation with said central elongated axis of said second one of the logs being oriented substantially parallel to said elongated central axis of said elongated vertical fire chamber, and being capable of receiving therein said second one of the logs in said vertical orientation on top of an end of a partially-consumed first log so that the fire will continue to burn without interruption; 
said elongated vertical fire chamber being capable of holding therein the logs only vertically on top of one another in said elongated vertical fire chamber which prevents the logs from sitting, resting, or burning side-by-side; 
said elongated vertical fire chamber being capable of holding therein the logs in close proximity to inner walls of said elongated vertical fire chamber so that the logs can only be stacked vertically on top of one another end-to-end; and 
support means capable of supporting said elongated vertical fire chamber.  

Regarding claim 17, Fitzgerald discloses a tray (40) capable of holding ashes.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 20090107483 A1) alone.
Regarding claims 13-15, Fitzgerald discloses wherein: said elongated vertical fire chamber is comprised of a plurality of flat rectangular side assemblies EXCEPT where the assemblies have a height at least three times greater than the width.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
In this case, the height and width determines the internal dimensions of the fire pit for holding and combusting the wood fuel.  Increasing the height or width would increase the wood carrying capacity of the fire pit (which would also allow the fire pit to burn longer).  Increasing the height would allow more wood to stack on top of each other.  Increasing the width would allow more wood to be placed side-by-side with each other.  However, increasing the height and width would also reduce the amount of free space surrounding the fire pit.  If the width is increased then there would be less floor space surrounding the fire pit, and if the height is increased then there would be less ceiling space above the fire pit.  
Regarding claim 18, Fitzgerald discloses wherein: said elongated vertical fire chamber is capable of having a height at least three times greater than the width of said elongated vertical fire chamber (see rejection of claim 13).  
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 20090107483 A1) in view of Bach (US 5960788 A) and Robb (US 20130298895 A1).
Regarding claim 19, Fitzgerald discloses (see rejection of claim 1 for citations unless otherwise noted) a fire pit apparatus for burning one or more logs to create a fire, comprising, in combination: 
a base assembly including a plurality of support legs (14, 16); 
an ashtray (floor of base 12);
an elongated vertical fire tube comprised of a plurality of flat rectangular side assemblies which have a height at least three times greater than the width (see rejection of claim 13); 
said elongated vertical tube includes a plurality of perforations covered by a mesh screen located inside of and adjacent to the vertical side (see Fig. 1 showing a mesh screen for each of the four panels 22, 24, 26, 28, and vertical sides adjacent each mesh screen); 
an elongated vertical fire tube having an elongated central axis and cross sections oriented perpendicularly to said elongated central axis; 
all of said cross-sections are substantially identical in size and shape;
each of the logs having a central elongated axis; 
said elongated vertical fire tube being designed, dimensioned and constructed to receive therein a first one of the logs only in a vertical orientation with the central elongated axis of said first one of the logs oriented substantially parallel to said elongated central axis of said elongated vertical fire tube; 
said elongated vertical fire tube being designed, dimensioned and constructed to receive therein a second one of the logs only in a vertical orientation with said central elongated axis of said second one of the logs oriented substantially parallel to said elongated central axis of said elongated vertical fire tube, and to receive therein said second one of the logs in said vertical orientation on top of an end of a partially-consumed first log so that the fire will continue to burn without interruption; 
said elongated vertical fire tube being designed, dimensioned and constructed so that it holds the logs only vertically on top of one another in said elongated vertical fire tube which prevents the logs from sitting, resting, or burning side-by-side; 
said elongated vertical fire tube being designed, dimensioned and constructed to be in close proximity to the logs therein so that the logs can only be stacked vertically on top of one another end-to-end; 
said elongated vertical fire tube houses the first log as a fuel source for the fire pit apparatus, and further wherein the first log is positioned in a vertical orientation within the tube parallel to the orientation of the side assemblies of said elongated vertical fire tube; and
a cap (80, Fig. 1) fitting over the top of said elongated vertical fire tube.  

Fitzgerald fails to disclose:
a perforated plate positioned above said ashtray;
said base assembly is positioned underneath said ashtray and underneath said perforated plate;
said cap is connected to said elongated vertical fire tube via a hinge; and 
said cap includes a perforated mesh-covered opening

Bach teaches a vertical fire pit, comprising:
a perforated plate (110, Fig. 6) positioned above an ashtray (portion of member 53 that is below the plate 110, see Fig. 5); 
said base assembly (54, Fig. 6) positioned underneath the ashtray and underneath said perforated plate; and
a cap (52, Fig. 9) is connected to the vertical fire tube (56) via a hinge (85, fig. 9).  

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fitzgerald to further comprise: a perforated plate positioned above the ashtray; said base assembly positioned underneath the ashtray and underneath said perforated plate.  The motivation to include the perforated plate is so that there is sufficient combustion airflow circulating below the logs.  The perforated plate would allow air to circulate underneath the logs, thereby permitting complete combustion of the logs.  If the perforated plate were not there, then the bottom of the logs would touch the solid floor of the base 12 in Fitzgerald.  That portion of the logs cannot receive airflow, which means there would be incomplete combustion.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fitzgerald where said cap is connected to the tube via a hinge, so that the combustion chamber can be easily accessed.  It is physically easier to rotate a lid that is hinged than it is to lift the lid in Fitzgerald.

Robb teaches a fire camp stove and fire pit, comprising a cap (12, Fig. 1) having a perforated mesh-covered opening (27; para. 20).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fitzgerald wherein said cap further comprises of a perforated, mesh covered opening. The motivation to combine is so that the lid can be used to cook or warm food.

Regarding claim 20, Fitzgerald discloses wherein: each of the logs has the shape of a substantially rectangular prism (the fire pit is capable of receiving such a log; the log is not part of the invention)














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/            Primary Examiner, Art Unit 3762